Citation Nr: 1210768	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  10-13 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel

INTRODUCTION

The Veteran served on active duty for training from September 1998 to April 1999, and on active duty from January 2001 to September 2004.  During his latter tour the appellant served as a logistical specialist.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2011, the Veteran testified at a Board hearing.  A transcript of this hearing was prepared and associated with the claims file.  The Veteran was sent a letter in January 2012 notifying him that the Veterans Law Judge who conducted the hearing is no longer with the Board and offered him the opportunity to appear at another Board hearing.  The Veteran declined this offer in a January 2012 response.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  In light of the Clemons doctrine, i.e., claimants seek benefits for disabilities as they perceive them based upon particular symptoms, not based upon a particular medical term causing the perceived disability, the Board construes the appellant's claim broadly as a claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has posttraumatic stress disorder related to his military service in Iraq.  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).

The regulations governing entitlement to PTSD were amended, effective July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.  Pursuant to regulation, 'fear of hostile military or terrorist activity 'means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.'  Id.

The Veteran has described several incidents related to his Iraq experiences that suggest a fear of hostile military or terrorist activity.  The Veteran's service personnel records reflect that he served in Iraq from April 2003 to April 2004 and that he was assigned to the Headquarters and Headquarters Company, 16th Signal Battalion, Forces Command.  In light of the Veteran's documented service in Iraq during this period, the claimed stressors related to his reported fear of hostile military or terrorist activity arguably are consistent with the places, types, and circumstances of his service.  In light of the amended 38 C.F.R. § 3.304(f), the Board finds that a VA examination is warranted to determine if the Veteran has posttraumatic stress disorder that is attributable to service.

Furthermore, the Veteran's October 2008 stressor statement includes a specific, arguably verifiable stressor.  It describes coming under enemy fire by terrorists in May 2003 while stationed at Ar Ramadi.  The RO attempted to verify the claimed May 2003 stressor through the United States Army and Joint Services Records Research Center (JSRRC).  The February 2009 JSRRC response confirms that the Northern Palace in Ar Ramadi was home base for the 16th Signal Battalion and was also known as Rifles Base.  The JSRRC had reviewed the available attack and incident files but were unable to verify the attack the Veteran listed.  JSRRC noted, however, that on June 30, 2003, Rifles Base received four to five rocket propelled grenades or mortars about 900 meters in front of the main gate with no casualties or damage reported.  Nine hundred meters is more than a half mile away.

Finally, the Veteran testified at his Board hearing that he was in receipt of benefits from the Social Security Administration.  Social Security Administration records are potentially relevant to the appealed issue and should be requested.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from the Social Security Administration any relevant records that pertain to any claim for benefits filed by the appellant, to include copies of any psychiatric examinations arranged by that agency and any decisions rendered with respect to the Veteran.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO/AMC must schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disorder.  All indicated tests must be accomplished.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.    

If the Veteran is diagnosed with posttraumatic stress disorder, the examiner is to state whether the reported in-service stressors are adequate to support a diagnosis of posttraumatic stress disorder, and if so, whether the Veteran's psychiatric symptoms are related to the claimed stressors.  If the Veteran is diagnosed with an acquired psychiatric disorder other than posttraumatic stress disorder, the examiner is to opine whether it is at least as likely as not that the disorder is related to the Veteran's active military service or events therein.  

The examiner must be provided with a description of the Veteran's reported May 2003 stressor involving coming under enemy fire by terrorists while stationed at Ar Ramadi.  In attempting to verify this stressor, the examiner is informed that the JSRRC confirmed that Ar Ramadi was home base for the appellant's battalion, but the JSRRC was unable to verify the attack the Veteran listed.  The JSRRC was, however, able to verify that on June 30, 2003, Rifles Base received four to five rocket propelled grenades or mortars about 900 meters in front of the main gate.  No casualties or damage was reported.  Nine hundred meters is more than a half mile away.  The examiner should also opine as to whether the unverified May 2003 stressor or the confirmed June 2003 attack more than a half mile from his base is adequate to support a diagnosis of posttraumatic stress disorder and that the appellant's symptoms are related to either stressor.

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed psychiatric disorder is unknowable.

3.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

5.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the remanded issue.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


